Citation Nr: 1208604	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-33 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a 100 percent schedular evaluation for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and E.D.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified to the Board by the Oakland, California RO.

In July 2010, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and is associated with the claims file.

In September 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issues of entitlement to a 100 percent schedular rating for PTSD, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's posttraumatic stress disorder  is manifested by severe symptoms causing occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the Board's favorable disposition of the claim decided herein, the Board finds that failure to discuss VCAA compliance will result in harmless error to the appellant.

II.  Increased Rating

The Veteran has claimed entitlement to an increased rating for posttraumatic stress disorder.  He has been service-connected for PTSD with a 50 percent disability rating since April 10, 1997.  The current appeal arises from a claim that was received by VA on June 29, 2006.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2011); Harper v. Brown, 10 Vet. App. 125 (1997). 

Posttraumatic stress disorder  is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 (2011) requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  In the case at hand, the Board cannot clearly separate the effects of his service-connected PTSD from other non-service-connected psychiatric disabilities and personality disorders.

The global assessment of functioning scale reflects the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Global assessment of functioning scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Global assessment of functioning scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  Global assessment of functioning scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Global assessment of functioning scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board is cognizant that a global assessment of functioning score is not determinative by itself.

The Board has conducted a thorough review of the Veteran's claims file, including VA examination reports from September 2006 and October 2010, VA medical records, and personal testimony from the Veteran himself.  

A July 2006 VA medical record noted that the Veteran considered people at his gym to be his major support network, but that he only saw them superficially and had no other relationships.  He had no contact with his family and no close friends.  Mental status examination revealed an anxious mood, but a good affect.  There was no evidence of hallucinations, or suicidal or homicidal ideation.  Impulse control was good.  He demonstrated tangential speech.  He was assigned a global assessment of functioning score of 41.  

A September 2006 VA mental status examination revealed that the Veteran was somewhat hyperactive with inappropriate laughter and rapid and tangential speech.  He reported a history of one significant dissociative disorder.  The Veteran presented as quite hyperactive with tangential speech, and was often nonresponsive to questions and non-redirectable.  Some characterological impairment was evident.  The Veteran was scattered, quite vague in his presentation, but he did describe low anger and irritability due to a low energy level.  He reported working as a subcontractor for 12 years, and from 1990 to 1995 as a key manager in the hotel where he then resided.  At the time of the examination, he was volunteering one day per week at a YMCA where he received some limited compensation.  He reported being unable to work for others.  The examiner diagnosed a mood disorder, not otherwise specified; and posttraumatic stress disorder.  [N.B. The appellant is not service connected for a mood disorder.]  A global assessment of functioning score of 42 was assigned, but for posttraumatic stress disorder alone a score of 52 was judged to be appropriate.  The examiner found it highly unlikely that the Veteran was capable of sustained, meaningful employment as a result of his mood disorder.  

A March 2009 VA psychiatric triage note recorded that the Veteran had very pressured speech, and some peculiar delusions about his past medical history.  His mood was pleasant and cooperative.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  The examiner noted that the appellant had a complicated mental health history with diagnoses of posttraumatic stress disorder, an undifferentiated somatoform disorder, and possible Axis II, i.e., personality disorder, pathology.  

A May 2009 VA medical record noted that the Veteran was attentive to personal hygiene and grooming, that he was cooperative, and that there was no evidence of psychomotor agitation.  His mood was described as good and congruent with his affect.  His speech was rapid but not pressured.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  The examiner diagnosed posttraumatic stress disorder, but noted that the appellant's history was complicated by other diagnoses such as an undifferentiated somatoform disorder, a mood disorder not otherwise specified, and a personality disorder not otherwise specified.  The Veteran was judged to be stable.
.  
August and November 2009 VA records note that the Veteran's thought process was tangential.  There were questionable somatic delusions and preoccupations with computer operating systems and a State Senator.  There were also themes of grandiosity.  The appellant's affect was expansive.  He was again diagnosed with posttraumatic stress disorder, as well as an undifferentiated somatoform disorder, a mood disorder not otherwise specified, and a personality disorder not otherwise specified.   

In January 2010, the Veteran was seen by VA for mental health care.  During this visit the examiner found no posttraumatic stress disorder symptoms.  The examiner opined that while the Veteran had a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified, his history of interpersonal difficulties and parapsychotic thinking seemed to be most consistent with a complex personality disorder with schizotypal features.  A global assessment of functioning score of 45 was assigned. 

A May 2010 medical record noted that the Veteran continued to have no significant social contacts outside of his apartment and was quite socially isolated.  It was noted that the appellant was not then working.  Mental status examination revealed the Veteran to be casually dressed, but slightly disheveled.  There was no evidence of suicidal or homicidal ideation or intent, and no evidence of hallucinations.  His thinking was rigid with somatic preoccupations, but no overt delusions.  Cognitively he was grossly intact.  The examiner again found no active symptoms of posttraumatic stress disorder.  The examiner diagnosed a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified.  He opined that the Veteran's history of interpersonal difficulties and parapsychotic thinking was most consistent with a complex personality disorder with schizotypal features.

The Veteran testified at his July 2010 Board hearing that he was unemployed.  He reported that he used to volunteer at the YMCA but that he left because he became tired of people accusing him of being rude.  He reported that he would become loud and confrontational.  He reported that he has not been in a relationship since at least 2001, and had lived in a hotel for over 40 years.  He reported that he was almost thrown out of his residence after getting into a confrontation with the building manager.  He has not had any contact with his family for at least 40 years.  He reported having no friends.  He reported needing help getting his groceries and with his expenses.  

An August 2010 VA medical record notes that the Veteran reported no complaint on examination.  He reported having an elevated energy level, but that he stayed in his apartment as a "shut in" doing general computer research.  Mental status examination revealed the appellant to be engaged, pleasant and to use good eye contact.  His speech was fluent and spontaneous, but pushed.  The appellant was hyperverbal.  There was no evidence of overt suicidal or homicidal ideation.  The examiner diagnosed a history of posttraumatic stress disorder, and a somatoform disorder not otherwise specified.  He again opined that the Veteran's history of interpersonal difficulties and parapsychotic thinking seemed to be most consistent with a complex personality disorder with schizotypal features.  A global assessment of functioning score of 50 was assigned. 

The October 2010 VA examination report assigned a global assessment of functioning score of 40 noting that the Veteran presented with labile affect and was often inappropriate to the current situation.  His speech was rapid, grandiose, and often illogical in content.  He denied auditory or visual hallucinations, and there was no indication of clinical paranoia.  He denied suicidal thoughts or self-destructive behaviors.  The Veteran reported that he was largely isolated with little social support.  The examiner stated that, at this point, the Veteran was totally disabled and unemployable on the basis of his mood disorder.  The examiner noted that a payee should be considered for the Veteran's funds.  

The following global assessment of functioning scores appear chronologically in the Veteran's VA treatment records: 41 in July 2006; 42 in September 2006; 45 in August 2007; 50 in May 2009; 65 in August 2009; 45 in October 2009, November 2009, January 2010; and 50 in March 2010, May 2010, and August 2010; 40 in October 2010; and 50 in November 2010.

Based on this evidence, the Board finds that, resolving reasonable doubt in favor of the Veteran, his overall level of impairment due to posttraumatic stress disorder is most consistent with a 70 percent disability rating.  In assigning this rating, the Board finds that very few of the rating criteria are satisfied.  Moreover, the Board acknowledges that the appellant's posttraumatic stress disorder was frequently found to be asymptomatic.  Still, the evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran also has problems with work and family relations, significant difficulty establishing and maintaining effective relationships, and his speech is pressured.  While the October 2010 examination opined that the Veteran was unemployable due to a nonservice connected mood disorder, the role that posttraumatic stress disorder played in his pathology could not be ascertained in light of his then mental state.  Accordingly, at this point the Board will resolve reasonable doubt, and grant a 70 percent evaluation for posttraumatic stress disorder.  

The appellant's entitlement to an evaluation in excess of 70 percent is the subject of the remand below.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The issues of entitlement to a 100 percent schedular rating for PTSD, and a total disability evaluation based on individual unemployability due to service connected disorders are remanded for further development.  In this regard, throughout the appeal, the Veteran argued that he had to leave full-time employment due to his posttraumatic stress disorder.  He has submitted medical evidence suggesting that he is unemployable due to posttraumatic stress disorder alone.  Under the circumstances of this case, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record.  Thus, a remand of the issue is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the Veteran is only service-connected for posttraumatic stress disorder, the issue of entitlement to individual unemployability benefits boils down to the question whether he is unemployable due to his posttraumatic stress disorder alone.  

Finally, as is clear from the foregoing discussion, the Veteran suffers from multiple psychiatric disorders.  Hence, it is imperative that examiners attempt to differentiate the degree of pathology due to posttraumatic stress disorder from that caused by any other disorder.  If the pathology cannot be differentiated that fact must be so stated and the rationale explained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the RO must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

2.  The RO/AMC should make arrangements for the Veteran to undergo VA psychiatric and psychological examinations to determine the current severity of his posttraumatic stress disorder, and whether or not the Veteran is prevented from securing and maintaining substantially gainful employment based solely due to his posttraumatic stress disorder.  The claims folders must be thoroughly reviewed by the examiners in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiners should be conducted.  All findings should be reported in detail.  

In accordance with the latest worksheet used to evaluate posttraumatic stress disorder , the examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any posttraumatic stress disorder.  The examiners must address the impact of posttraumatic stress disorder alone on the Veteran's ability to obtain and maintain employment.  Consideration must be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  The examiners must distinguish any psychiatric pathology caused by any other disability, such as the appellant's nonservice connected mood disorder, nonservice connected somatoform disorder, and nonservice connected any personality disorder.  If the pathology cannot be distinguished the reasons why must be explained. 

The examiners must offer complete reasons and bases for any opinions that are expressed and cite the appropriate evidence to support their conclusions.  

3.  The Veteran is to be notified that it is his responsibility to report for all examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


